Citation Nr: 1111240	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-09 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as a result of herbicide exposure.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 Regional Office (RO) in Indianapolis, Indiana rating decision. 

The Board notes the Veteran requested a hearing before the Board in his March 2005 substantive appeal form, but the Veteran failed to appear for his hearing despite multiple proper notices being sent to his last known address.  The Veteran has not indicated good cause for missing his hearing nor has he requested the hearing be rescheduled.  Accordingly, the Board deems the Veteran's hearing request withdrawn.

The Board remanded the claims in November 2009 for additional development.  The requested development having been completed, the case again is before the Board.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral upper extremity peripheral neuropathy is due to in-service exposure to herbicides.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral lower extremity peripheral neuropathy is due to in-service exposure to herbicides.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, his bilateral upper extremity peripheral neuropathy was incurred as a result of in-service exposure to herbicides.  38 U.S.C.A. § 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Resolving doubt in favor of the Veteran, his bilateral lower extremity peripheral neuropathy was incurred as a result of in-service exposure to herbicides.  38 U.S.C.A. § 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In light of the favorable decision herein as to the issues on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Service Connection Claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include peripheral neuropathy, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  As there is no evidence or claim that the Veteran was diagnosed with peripheral neuropathy within one year of service the above provision is not applicable.  

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, acute and subacute peripheral neuropathy.  Id.  Acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Id at Note 2.  

In this case, the Board notes that the Veteran's peripheral neuropathy is not acute or subacute as it did not begin within weeks or months of herbicide exposure and resolve within two years.  Indeed, the Veteran's bilateral upper and lower peripheral neuropathy symptoms began at some point after service and have not resolved to date.  As such, entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy is not warranted on a presumptive basis.

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).   In order to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran has contended that he has bilateral upper and lower extremity peripheral neuropathy as a result of in-service exposure to herbicides.  The Veteran's DD-214 reflects that his MOS was a telephone lineman and that he served in Vietnam from August 1970 to August 1971.  The Veteran's personnel records indicate that while in Vietnam he served as a lineman and equipment reports clerk.  For these reasons, herbicide exposure may be presumed.  

The crucial inquiry, therefore, is whether the Veteran has bilateral upper and lower extremity peripheral neuropathy related to herbicide exposure or any other incident of service.  Affording the Veteran the benefit of the doubt, the Board concludes he does.

The Veteran's service treatment records reflect no complaints, treatment, or diagnoses of upper or lower extremity peripheral neuropathy.  At separation in August 1971, the Veteran reported cramps in his legs and painful or swollen joints, but examination of the upper and lower extremities was normal.  The Veteran does not allege his bilateral upper and lower extremity peripheral neuropathy began while in the service.

After service, in April 1984 the Veteran reported weakness in his legs and feelings of pins and needles in his hand.  The Veteran was afforded an Agent Orange examination in October 1989.  At that time, the Veteran reported his duties in Vietnam included working in the signal core, and as a linesman, draftsman, and mailman, as well as shifts on guard duty.  He was unsure about exposure to defoliants, noting that some weeds around the perimeter may have been dead.  The Veteran stated that his health while in Vietnam was perfect.  The Veteran reported periodic sensation problems with his left leg, from the thigh to the sole of the foot.

The Veteran has diagnoses of peripheral neuropathy beginning from at least January 2003.  A June 2003 VA treatment record indicated that he developed tingling and burning in the upper and lower extremities a few years ago.

The Veteran was afforded a VA examination in September 2003.  The examiner noted review of the claims file.  The Veteran discussed his duties while serving in Vietnam and noted a diagnosis of peripheral neuropathy for about two years.  He stated that he first noted a creeping and crawling sensation in the legs, as well as numbness and tingling in the feet and legs.  He subsequently developed the same symptoms in the hands.  He currently noted weakness in the arms and legs.  On examination, there was decreased sensation to light touch, pinprick, and to vibration in the upper and lower limbs.  EMG showed increased slowing across the carpal tunnel, with diffuse peripheral neuropathy with demyelinating characteristics and axonal loss.  The examiner diagnosed bilateral upper and lower extremity neuropathy.

Subsequent medical records indicate ongoing diagnoses of and treatment for peripheral neuropathy, including an August 2007 EMG.

As noted above, the Board remanded the claim in November 2009, in relevant part, to obtain an opinion from the September 2003 VA examiner as to the etiology of the Veteran's bilateral upper and lower extremity neuropathy.  The resulting March 2010 VA addendum opinion noted review of the claims file, specifically noting documented weakness and tingling of the upper and lower extremities in 1984 and other records.  The examiner also noted telephone conversations with the Veteran and his wife.  Based on the foregoing, the examiner concluded that it was at least as likely as not that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities was secondary to Agent Orange exposure in service.  As to rationale, the examiner noted the Veteran's Vietnam service, which included time in the field as a telecommunications telephone lineman, the onset of his symptoms in 1984, and the observation that Agent Orange exposure was known to cause peripheral neuropathy.  The Veteran did not have other risk factors, such as exposure to other poisons, chronic alcohol abuse, drug abuse, or cigarette smoking, and that Agent Orange appeared to be the only toxin to which the Veteran was exposed that could account for the peripheral neuropathy.

In this case, the competent and probative medical opinion of record attributes the Veteran's current bilateral upper and lower extremity peripheral neuropathy to his in-service exposure to herbicide in Vietnam.  Thus, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran's current bilateral upper and lower extremity neuropathy was caused by his in-service exposure to herbicides.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection for bilateral upper and lower extremity peripheral neuropathy is warranted.


ORDER

Entitlement to service connection for bilateral upper extremity peripheral neuropathy is granted.

Entitlement to service connection for bilateral lower extremity peripheral neuropathy is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


